DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Preliminary amendment filed 23 March 2020 is acknowledged.  Claims 1-11 have been amended.  Claims 1-11 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Information disclosure statement filed 23 March 2020 has been fully considered.

Specification
The amendments to the abstract were received on 23 March 2020.  These amendments to the abstract are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite the limitation, “the random-polymer layer,” in lines 4 and 6 of the claim, and recites the limitation, “the grafted random-polymer layer,” in line 8 of the claim.  There is insufficient antecedent basis for these limitations in the claims.  As best understood by Examiner, the “random-polymer layer,” is the previously recited, “layer of a random polymer,” and the “grafted random-polymer layer,” is the layer of a random polymer grafted in step b2).
Claim 8 recites the limitation, “wherein the first block-copolymer layer and the second block-copolymer layer formed in steps b) and g) have a thickness comprised between 30 nm and 50 nm, respectively.”  The use of the word “respectively” renders the claim unclear because only a single claim range is provided for the two different block-copolymer layers.  It is unclear whether the first block-copolymer layer is intended to have a thickness of 30 nm and the second block-copolymer layer is intended to have a thickness of 50 nm, or whether there is a second, different thickness range aside from the claimed between 30 nm and 50 nm corresponding to the second block-copolymer layer.
Claim 4 is rejected for merely containing the flaws of the parent claim.

Allowable Subject Matter
Claims 1, 5-7, and 9-11 are allowed.
Claims 2-4 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the process for fabricating a recurrent-neural-network computer of claim 1 in the combination of limitations as claimed, noting particularly the limitations, “b) forming a first block-copolymer layer on one portion of the first electrode so that the first electrode contains free zones with a random spatial distribution; c) etching the free zones of the first electrode so as to structure the first electrode; [ ] e) forming a resistive random-access memory layer on the first electrode structured in step c); [ ] g) forming a second block-copolymer layer on one portion of the second electrode so that the second electrode contains free zones with a random spatial distribution; [and] h) etching the free zones of the second electrode so as to structure the second electrode.”
May et al. (US Patent Application Publication 2018/0375670, hereinafter May ‘670) represents the closest prior art made of record.  May ‘670 teaches (FIG. 1) a neural network comprising random connection tracks (7b).  The creation of the random connection tracks network (7b) is based on auto-arrangement properties of the heterogeneous structure copolymer ([0059]).  However, May ‘670 is silent to etching free zones of a first electrode.  Moreover, there’s no suggestion to form a memory layer and a second electrode fabricated by using a second polymer thereabove.
Yoon et al. (US Patent Application Publication 2009/0191713) teaches (FIGs. 1A-1K) using a polymer (120) to etch what may include an underlying electrode (110).  However, this polymer is not formed so that the electrode contains free zones with random spatial distribution.  Moreover, there’s no suggestion to form a memory layer and a second electrode fabricated by using a second polymer thereabove.
Kim et al. (US Patent Application Publication 2009/0042146) teaches (FIGs. 2A-2K) using a polymer (124) in lithography to etch an underlying layer (120).  However, this underlying layer is not an electrode.  Ban et al. (US Patent Application Publication 2015/0179434) and Kong et al. (US Patent Application Publication 2020/0052037) suffer from a similar deficiency.
Horii (US Patent Application Publication 2008/0064217) teaches (FIGs. 1-7) using a polymer (140) in a damascene process.  However, the polymer is not used to etch an underlying electrode layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vianello et al. (US Patent 10,741757) teaches using block copolymers to etch randomly spatially distributed free zones of an underlying dielectric layer; and
Tiron et al. (US Patent Application Publication 2021/0367149) teaches using block copolymers for lithography.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        



/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826